Exhibit 99.9 Advertisement Infosys Limited (Formerly Infosys Technologies Limited) Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated financial results of Infosys Limited and its subsidiaries for the quarter ended June 30, 2011 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in crore, except per share data) Particulars Quarter ended June 30, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity Earnings per share (par value 5/- each) Basic Diluted Total Public Shareholding # Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – – – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – – – Percentage of shares (as a % of the total share capital of the company) – – – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American DepositoryReceipt Holders 1. The audited consolidated financial statements have been taken on record by the Board of Directors at its meeting held at Narayana Murthy Center of Excellence, Mysore on July 12, 2011. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited financial statements as stated. The financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. The Securities Exchange Board of India (SEBI) vide its circular dated April 5, 2010 permitted listed entities having subsidiaries to voluntarily submit the consolidated financial statements as per IFRS. Consequent to this, the company has voluntarily prepared and published audited consolidated IFRS Financial Statements for the quarter ended June 30, 2011 and June 30, 2010 as well as for fiscal year 2011. 3. Effective June 16, 2011, the name of the company has changed from Infosys Technologies Limited to Infosys Limited. 4. Changes to the Board (i) On April 30, 2011, the Board of Directors announced that effective August 21, 2011, Mr. N. R. Narayana Murthy will assume the role of Chairman Emeritus; Mr. K. V. Kamath will be the Chairman of the Board; Mr. S. Gopalakrishnan will be the Executive Co-Chairman of the Board; and Mr. S. D. Shibulal will be the Chief Executive Officer and Managing Director. (ii) On June 11, 2011, the Board of Directors appointed Mr. V. Balakrishnan, Mr. Ashok Vemuri and Mr. B. G. Srinivas as Additional and Whole-time Directors. (iii) On June 11, 2011, the Board of Directors appointed Ms. Ann Fudge as Additional Director (Independent) of the Company effective October 1, 2011. 5. Information on dividends for the quarter ended June 30, 2011 (in ) Particulars Quarter ended June 30, Year ended March 31, Dividend per share (par value 5/- each) Interim dividend – – 30th year special dividend – – Final dividend – – Total dividend – – The final dividend of 20.00 per share for fiscal 2011 was approved by the shareholders at the Annual General Meeting of the company held on June 11, 2011 and the same was paid on June 13, 2011. 6. Other information (Consolidated - Audited) (in crore) Particulars Quarter ended June 30, Year ended March 31, Staff costs Items exceeding 10% of aggregate expenditure – – – Details of other income: Interest on deposits with banks and others Income from available-for-sale financial assets/investments 5 20 23 Miscellaneous income, net 6 2 13 Gains/(losses) on foreign currency 45 42 Total 7. Audited Financial Results of Infosys Limited (Stand alone Information) (in crore) Particulars Quarter ended June 30, Year ended March 31, Revenues Profit before tax and exceptional item Profit after tax before exceptional item Profit after tax and exceptional item Note: The audited results of Infosys Limited for the quarter ended June 30, 2011 is available on our website www.infosys.com. The information above has been extracted from the audited financial statements as stated. 8. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended June 30, 2011 Nature of complaints received Opening balance Additions Disposal Closing balance Non receipt of dividend/Annual report related – – 9. During the quarter ended June 30, 2011, additional investments of 58 crore (USD 13 million) was made in Infosys Technologies (Shanghai) Company Limited, a wholly-owned subsidiary. As of June 30, 2011 the company had invested an aggregate of 69 crore (USD 16 million) in the subsidiary. Segment reporting (in crore) Particulars Quarter ended June 30, Year ended March 31, Revenue by industry segment Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Inter-segment revenue – – – Net revenue from operations Segment profit before tax and depreciation: Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Other un-allocable expenditure Add: Un-allocable other income Profit before tax and non-controlling interest Notes on segment information Principal segments The company’s operations predominantly relate to providing end-to-end business solutions, delivered to customers globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Assets and liabilities used in the company’s business are not identified to any of the reportable segments, as these are used interchangeably between segments. Management believes that it is currently not practicable to provide segment disclosures relating to total assets and liabilities since a meaningful segregation of the available data is onerous. The previous period figures, extracted from audited financial statements have been presented after incorporating the necessary reclassification adjustments pursuant to the changes in reportable segments. By order of the Board for Infosys Limited Mysore, India
